Curia.

The rule for judgment was regularly taken, as of February term, when the original rule was entered. In this case, perhaps it would have been well, either as of February or May term.
The costs were properly demanded of one of the lessors of the plaintiff. On the authority of Gilliland v. Morrell, (1 Caines’ Rep. 154, 155,) a demand, either of the party or the attorney, seems to be sufficient, in order to a judgment upon this rule nisi.
But, under the circumstances of the case, we set aside the nonsuit at the circuit, and the judgment as in case of nonsuit, all costs to be paid by the plaintiff; with a view that the cause mav be tried on its merits.
Buie accordingly.